Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT dated as of September 19, 2013 (this
“Amendment”), is entered into among NAVIGANT CONSULTING, INC., a Delaware
corporation (the “Company”), NAVIGANT CONSULTING (EUROPE) LIMITED, a corporation
organized and existing under the laws of England and Wales (the “U.K.
Borrower”), NAVIGANT CONSULTING LTD., a corporation organized and existing under
the laws of the Province of Ontario (the “Canadian Borrower”, and together with
the Company, the U.K. Borrower and certain other Foreign Subsidiaries of the
Company party hereto pursuant to Section 2.15 of the Credit Agreement, the
“Borrowers” and, each a “Borrower”), the Guarantors identified on the signature
pages hereto, the Lenders identified on the signature pages hereto and BANK OF
AMERICA, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Credit Agreement (defined below).

RECITALS

A. The Borrowers, the Guarantors, the Lenders and the Administrative Agent
entered into that certain Credit Agreement, dated as of May 27, 2011 (as amended
and modified from time to time, the “Credit Agreement”).

B. The parties hereto have agreed to amend the Credit Agreement as provided
herein.

C. In consideration of the agreements hereinafter set forth, and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows.

AGREEMENT

1. Amendments.

(a) Section 1.01.

(i) The following definitions appearing in Section 1.01 of the Credit Agreement
are hereby amended to read as follows:

“Eurocurrency Base Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Rate Loan,

(i) in the case of Eurocurrency Rate Loan denominated in a LIBOR Quoted
Currency, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) or a comparable or successor rate, which rate is approved by the
Administrative Agent, as published on the applicable Reuters screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) (in such case, the
“LIBOR Rate”) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period;



--------------------------------------------------------------------------------

(ii) in the case of Eurocurrency Rate Loan denominated in Canadian Dollars, the
rate per annum equal to the Canadian Dealer Offered Rate, or a comparable or
successor rate which rate is approved by the Administrative Agent, as published
on the applicable Reuters screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at or about 10:00a.m. (Toronto, Ontario time) on the
Rate Determination Date with a term equivalent to such Interest Period;

(iii) in the case of any other Eurocurrency Rate Loan denominated in a Non-LIBOR
Quoted Currency (other than those specified above), the rate designated with
respect to such Alternative Currency at the time such Alternative Currency is
approved by the Administrative Agent and the Lenders pursuant to Section 1.06;
and

(b) for any interest calculation with respect to a Committed Loan or a Swing
Line Loan that is a Base Rate Loan on any date, the rate per annum equal to the
LIBOR Rate, at approximately 11:00 a.m., London time determined two Business
Days prior to such date for Dollar deposits with a term of one month commencing
that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied as otherwise
reasonably determined by the Administrative Agent. The Administrative Agent does
not warrant, nor accept responsibility, nor shall the Administrative Agent have
any liability with respect to the administration, submission or any other matter
related to the rates in this definition of “Eurocurrency Base Rate” or with
respect to any comparable or successor rate thereto.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code.

“Guarantors” means, collectively, (a) the Company (with respect to the Foreign
Obligations), (b) each Significant Subsidiary of the Company identified as a
“Guarantor” on the signature pages hereto, (c) each Person that joins as a
Guarantor pursuant to Section 7.12 or otherwise, (d) with respect to
(i) Obligations under any Swap Contract, (ii) Obligations under any Treasury
Management Agreement and (iii) any Swap Obligation of a Specified Loan Party
(determined before giving effect to Sections 4.01 and 4.08) under the Guaranty,
the Company, and (e) the successors and permitted assigns of the foregoing.
Notwithstanding the foregoing, Navigant Capital Advisors, LLC shall not be
required to become a Guarantor.



--------------------------------------------------------------------------------

“Mandatory Cost” means any amount incurred periodically by any Lender during the
term of this Agreement which constitutes fees, costs or charges imposed on
lenders generally in the jurisdiction in which such Lender is domiciled, subject
to regulation or has its Facility Office by any Governmental Authority.

“Maturity Date” means September 19, 2018; provided, however, that if such date
is not a Business Day, the Maturity Date shall be the next preceding Business
Day.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include
(a) all obligations under any Swap Contract between any Loan Party and any
Lender or Affiliate of a Lender that is permitted to be incurred pursuant to
Section 8.03(d) and (b) all obligations under any Treasury Management Agreement
between any Loan Party and any Lender or Affiliate of a Lender; provided,
however, that the “Obligations” of a Loan Party shall exclude any Excluded Swap
Obligations with respect to such Loan Party.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

(ii) The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order to read as follows:

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of such Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act (or the application or official
interpretation thereof) by virtue of such Loan Party’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to Section 4.08 and any and all
guarantees of such Loan Party’s Swap Obligations by other Loan Parties) at the
time the Guaranty of such Loan Party becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a Master Agreement governing more
than one Swap Contract, such exclusion shall apply to only the portion of such
Swap Obligation that is attributable to Swap Contracts for which such Guaranty
is or becomes illegal.



--------------------------------------------------------------------------------

“Facility Office” means, with respect to any Lender, the office through which
such Lender will perform its obligations under this Agreement.

“LIBOR” has the meaning specified in the definition of “Eurocurrency Base Rate”.

“LIBOR Quoted Currency” means Dollars and any Alternative Currency for which
there is a published LIBOR rate with respect thereto, in each case as long as
there is a published LIBOR rate with respect thereto.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

“Specified Loan Party” has the meaning specified in Section 4.08.

“Swap Obligation” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

(b) Section 1.06. Subsections (a) and (c) of Section 1.06 of the Credit
Agreement are hereby amended to read as follows:

(a) The Company may from time to time request that Revolving Loans be made
and/or Letters of Credit be issued in a currency other than those specifically
listed in the definition of “Alternative Currency”; provided that (i) such
requested currency is a lawful currency (other than Dollars) that is readily
available and freely transferable and convertible into Dollars and (ii) such
requested currency shall only be a LIBOR Quoted



--------------------------------------------------------------------------------

Currency to the extent that there is published LIBOR rate for such currency. In
the case of any such request with respect to the making of Revolving Loans, such
request shall be subject to the approval of the Administrative Agent and the
Lenders that would be obligated to make Credit Extensions denominated in such
requested currency; and in the case of any such request with respect to the
issuance of Letters of Credit, such request shall be subject to the approval of
the Administrative Agent and the L/C Issuer.

*******

(c) Any failure by a Lender or the L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or the L/C Issuer, as the case may be, to
permit Revolving Loans to be made or Letters of Credit to be issued in such
requested currency. If the Administrative Agent and all the Lenders that would
be obligated to make Credit Extensions denominated in such requested currency
consent to making Revolving Loans in such requested currency and the
Administrative Agent and such Lenders reasonably determine that a Eurocurrency
Base Rate is available to be used for such requested currency, the
Administrative Agent shall so notify the Company and (i) the Administrative
Agent and such Lenders may amend the definition of Eurocurrency Base Rate for
any Non-LIBOR Quoted Currency to the extent necessary to add the applicable
Eurocurrency Base Rate for such currency and (ii) to the extent the definition
of Eurocurrency Base Rate reflects the appropriate interest rate for such
currency or has been amended to reflect the appropriate rate for such currency,
such currency shall thereupon be deemed for all purposes to be a LIBOR Quoted
Currency or a Non-LIBOR Quoted Currency, as applicable, for purposes of any
Borrowings of Revolving Loans; and if the Administrative Agent and the L/C
Issuer consent to the issuance of Letters of Credit in such requested currency,
the Administrative Agent shall so notify the Company and (A) the Administrative
Agent and the L/C Issuer may amend the definition of Eurocurrency Base Rate for
any Non-LIBOR Quoted Currency to the extent necessary to add the applicable
Eurocurrency Base Rate for such currency and (B) to the extent the definition of
Eurocurrency Base Rate reflects the appropriate interest rate for such currency
or has been amended to reflect the appropriate rate for such currency, such
currency shall thereupon be deemed for all purposes to be a LIBOR Quoted
Currency or a Non-LIBOR Quoted Currency, as applicable, for purposes of any
Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Company. Any specified
currency of an Existing Letter of Credit that is neither Dollars nor one of the
Alternative Currencies specifically listed in the definition of “Alternative
Currency” shall be deemed an Alternative Currency with respect to such Existing
Letter of Credit only.

(c) Section 2.09. Clause (i) in Section 2.09(a) of the Credit Agreement is
hereby amended to read as follows:

(i) each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the sum of
the Eurocurrency Rate for such Interest Period plus the Applicable Rate;



--------------------------------------------------------------------------------

(d) Section 3.03. Section 3.03 of the Credit Agreement is hereby amended to read
as follows:

(a) Committed Loans. If in connection with any request for a Committed Loan that
is a Eurocurrency Rate Loan or a conversion to or continuation thereof, (i) the
Administrative Agent determines that (A) deposits (whether in Dollars or an
Alternative Currency) are not being offered to banks in the applicable offshore
interbank market for such currency for the applicable amount and Interest Period
of such Eurocurrency Rate Loan, or (B) adequate and reasonable means do not
exist for determining the Eurocurrency Base Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan (whether denominated in
Dollars or an Alternative Currency) or in connection with an existing or
proposed Base Rate Loan (in each case with respect to clause (i), “Impacted
Committed Loans”), or (ii) the Administrative Agent or the Required Lenders
determine that for any reason the Eurocurrency Base Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Company and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Committed
Loans that are Eurocurrency Rate Loans in the affected currency or currencies
shall be suspended (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods) and (y) in the event of a determination described in the
preceding sentence with respect to the Eurocurrency Base Rate component of the
Base Rate, the utilization of the Eurocurrency Base Rate component in
determining the Base Rate shall be suspended, in each case until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Company may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurocurrency Rate Loans in
the affected currency or currencies or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

(b) Canadian Loans. If in connection with any request for a Canadian Loan that
is a Eurocurrency Rate Loan or a BA Rate Loan or a conversion to or continuation
thereof, (i) the Administrative Agent determines that (A) deposits are not being
offered to banks in the applicable interbank market for such currency for the
applicable amount and Interest Period of such Canadian Loan or (B) adequate and
reasonable means do not exist for determining the Eurocurrency Base Rate or BA
Rate for any requested Interest Period with respect to a proposed Canadian Loan
or in connection (the “Impacted Canadian Loans” and collectively with the
Impacted Committed Loans, the “Impacted Loans”) or (ii) the Administrative Agent
or the Canadian Lender determine that for any reason the Eurocurrency Base Rate
or the BA Rate for any requested Interest Period with respect to a proposed
Canadian Loan does not adequately and fairly reflect the cost to the Canadian
Lender of funding such Canadian Loan, the Canadian Lender will promptly so
notify the Canadian Borrower and the Administrative Agent. Thereafter, the
obligation of the Canadian Lender to make or maintain Eurocurrency Rate Loans or
BA Rate Loans, as applicable, shall be suspended (to the extent of the affected
Canadian Loans or Interest Periods) until the Canadian Lender revokes such
notice. Upon receipt of such notice, the Canadian Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans or BA Rate Loans or, failing that, will be deemed to
have converted such request into a request for a Borrowing of Base Rate Loans in
the amount specified therein.



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) or (b)(i) of this Section, the
Administrative Agent in consultation with the Company and the Required Lenders,
may establish an alternative interest rate for the Impacted Loans, in which
case, such alternative rate of interest shall apply with respect to the Impacted
Loans until (1) the Administrative Agent revokes the notice delivered with
respect to the Impacted Loans under clause (a)(i) or (b)(i) of this Section,
(2) the Administrative Agent or the Required Lenders notify the Company that
such alternative interest rate does not adequately and fairly reflect the cost
to the Lenders of funding the Impacted Loans, or (3) any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Company written notice thereof.

(e) Section 3.04. Clauses (i) and (iii) of Section 3.04(a) of the Credit
Agreement are hereby amended to read as follows:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge, assessment or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e),
other than as set forth below) or the L/C Issuer;

******

(iii) [reserved]; or

(f) Section 3.04. A new Section 3.04(e) is hereby added to the Credit Agreement
to read as follows:

(e) Mandatory Costs and Additional Reserve Requirements. If any Lender or L/C
Issuer incurs any Mandatory Costs attributable to the Obligations, then from
time to time the Company will pay to such Lender or the L/C Issuer, as the case
may be, such Mandatory Costs. Such amount shall be expressed as a percentage
rate per annum and shall be payable on the full amount of the applicable
Obligations. The Company shall pay to each Lender, as long as such Lender shall
be required to comply with any reserve ratio requirement (excluding any such
requirement reflected in the Eurocurrency Reserve Percentage) or analogous
requirement of any central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurocurrency
Rate Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive), which
shall be due and payable on each date on which interest is payable on such Loan,
provided the Company shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional costs from such Lender. If
a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional costs shall be due and payable 10 days from receipt of
such notice.



--------------------------------------------------------------------------------

(g) Section 4.08. A new Section 4.08 is hereby added to the Credit Agreement
immediately following Section 4.07 of the Credit Agreement to read as follows:

4.08 Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article IV by any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) becomes
effective with respect to any Swap Obligation, hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support to each Specified Loan Party with respect to such Swap Obligation
as may be needed by such Specified Loan Party from time to time to honor all of
its obligations under the Loan Documents in respect of such Swap Obligation
(but, in each case, only up to the maximum amount of such liability that can be
hereby incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Article IV voidable under applicable Debtor Relief Laws,
and not for any greater amount). The obligations and undertakings of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until the Obligations have been indefeasibly paid and performed in full. Each
Loan Party intends this Section to constitute, and this Section shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
Specified Loan Party for all purposes of the Commodity Exchange Act.

(h) Section 9.03. The following sentence is hereby added at the end of
Section 9.03 of the Credit Agreement to read as follows:

Excluded Swap Obligations with respect to any Loan Party shall not be paid with
amounts received from such Loan Party or such Loan Party’s assets, but
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section.

(i) Section 11.01. Section 11.01(a)(vi) of the Credit Agreement is hereby
amended to read as follows:

(vi) amend Section 1.06 or the definitions of “Alternative Currency”, “LIBOR
Quoted Currency” or “Non-LIBOR Quoted Currency” without the written consent of
each Lender that is obligated to make Credit Extensions to the Borrowers in
Alternative Currencies; or

(j) Schedule 1.01A. Schedule 1.01A of the Credit Agreement is hereby deleted.

2. Effectiveness; Conditions Precedent. This Amendment shall be effective upon
satisfaction of the following conditions precedent:

(a) Receipt by the Administrative Agent of copies of this Amendment duly
executed by the Borrowers, the Guarantors and the Lenders.

(b) Receipt by the Administrative Agent of a certificate of a Responsible
Officer of the Company, in form and substance reasonably satisfactory to the
Administrative Agent, (i) certifying that the Organization Documents of each
Loan Party delivered on the Closing Date have not been amended, supplemented or
otherwise modified and remain in full force and effect as of the date hereof or,
if such Organization Documents have changed, attaching copies thereof



--------------------------------------------------------------------------------

and (ii) attaching resolutions of each Loan Party approving and adopting this
Amendment, the transactions contemplated herein and authorizing the execution
and delivery of this Amendment and any documents, agreements or certificates
related thereto and certifying that such resolutions have not been amended,
supplemented or otherwise modified and remain in full force and effect as of the
date hereof.

(c) Receipt by the Administrative Agent of such documents and certifications as
the Administrative Agent may reasonably require to evidence that each Loan Party
is duly organized or formed, and is validly existing, in good standing and
qualified to engage in business in its state of organization or formation.

(d) Receipt by the Administrative Agent of opinions of legal counsel to the Loan
Parties, in form and substance reasonably satisfactory to the Administrative
Agent.

(e) Payment by the Loan Parties (i) to the Administrative Agent, an amendment
fee for the account of each Lender delivering an executed counterpart of this
Amendment to the Administrative Agent on or before 5:00 p.m. Central time on
September 18, 2013, in an amount equal to 0.10% of such Lender’s Revolving
Commitment and (ii) to the Administrative Agent and MLPFS, all fees due and
payable to the Administrative Agent, MLPFS on the date hereof pursuant to the
terms of that certain Engagement Letter dated as of August 30, 2013 between
MLPFS and the Company.

(f) Payment by the Loan Parties of the reasonable out-of-pocket costs and
expenses of the Administrative Agent, including without limitation, the
reasonable fees and expenses of Moore & Van Allen PLLC, incurred in connection
with this Amendment, in each case to the extent invoiced in reasonable detail on
or prior to the Business Day immediately preceding the date hereof.

3. Ratification of Credit Agreement. Each of the Loan Parties acknowledges and
consents to the terms set forth herein and agrees that this Amendment does not
impair, reduce or limit any of its obligations under the Loan Documents, except
as expressly amended by this Amendment. This Amendment shall constitute a Loan
Document.

4. Authority/Enforceability. Each Loan Party represents and warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Loan Party and
constitutes such Loan Party’s legal, valid and binding obligation, enforceable
in accordance with its terms, except as enforceability may be limited by
applicable Debtor Relief Laws or by equitable principles relating to
enforceability.

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party is
required in connection with the execution, delivery or performance by such Loan
Party of this Amendment, or, if such consent is required, it has been obtained.

(d) The execution and delivery of this Amendment does not (i) violate,
contravene or conflict with any provision of such Loan Party’s Organization
Documents or (ii) materially violate, contravene or conflict with any Laws
applicable to such Loan Party or any of its Subsidiaries.



--------------------------------------------------------------------------------

5. Representations and Warranties. Each Loan Party represents and warrants to
the Lenders that after giving effect to this Amendment (a) the representations
and warranties set forth in Article VI of the Credit Agreement are true and
correct in all material respects as of the date hereof, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date, and (b) no Default exists.

6. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument. Delivery of executed
counterparts of this Amendment by facsimile or other secure electronic format
shall be effective as an original.

7. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF ILLINOIS.

8. Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

9. Headings. The headings of the sections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Amendment.

10. Severability. If any provision of any of this Amendment is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

COMPANY:     NAVIGANT CONSULTING, INC.,     a Delaware corporation     By:   /s/
Lucinda M. Baier     Name: Lucinda M. Baier     Title: Executive Vice President
and Chief Financial Officer U.K. BORROWER:     NAVIGANT CONSULTING (EUROPE)
LIMITED,     a corporation organized and existing under the laws of England and
Wales     By:   /s/ Monica M. Weed     Name: Monica M. Weed     Title: Director
CANADIAN BORROWER:     NAVIGANT CONSULTING LTD.,     a corporation organized and
existing under the laws of the Province of Ontario     By:   /s/ Lucinda M.
Baier     Name: Lucinda M. Baier     Title: Vice President GUARANTORS:    
NAVIGANT ECONOMICS, LLC,     a Delaware limited liability company     By:   /s/
David E. Wartner     Name: David E. Wartner     Title: Vice President     NCI
HEALTHCARE, LLC,     a Delaware limited liability company     By:   /s/ David E.
Wartner     Name: David E. Wartner     Title: Vice President



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A.,     as Administrative Agent    
By:   /s/ Christine Trotter     Name: Christine Trotter     Title: Assistant
Vice President LENDERS:     BANK OF AMERICA, N.A.,     as a Lender, L/C Issuer,
Swing Line Lender and U.K. Swing Line Lender     By:   /s/ Carlos Morales    
Name: Carlos Morales     Title: SVP    

BANK OF AMERICA, N.A. (CANADA BRANCH),

as Canadian Lender

    By:   /s/ Medina Sales de Andrade     Name: Medina Sales de Andrade    
Title: Vice President     RBS CITIZENS, N.A., as Lender     By:   /s/ R. Michael
Newton     Name: R. Michael Newton     Title: Senior Vice President     U.S.
BANK, NATIONAL ASSOCIATION, as Lender     By:   /s/ Kathleen D. Schurr     Name:
Kathleen D. Schurr     Title: Vice President     TD BANK, N.A., as Lender    
By:   /s/ Mark Hogan     Name: Mark Hogan     Title: Senior Vice President    
PNC BANK, NATIONAL ASSOCIATION, as Lender     By:   /s/ Patrick Flaherty    
Name: Patrick Flaherty     Title: Vice President



--------------------------------------------------------------------------------

    FIFTH THIRD BANK, as Lender     By:   /s/ S. Bradley McDougall     Name: S.
Bradley McDougall     Title: Vice President     ASSOCIATED BANK, NATIONAL
ASSOCIATION, as Lender     By:   /s/ Brett Miller     Name: Brett Miller    
Title: SVP     UNION BANK, N.A., as Lender     By:   /s/ Michael Gardner    
Name: Michael Gardner     Title: Vice President     UNION BANK, CANADA BRANCH,
as Lender     By:   /s/ Anne Collins     Name: Anne Collins     Title: Vice
President     THE NORTHERN TRUST COMPANY, as Lender     By:   /s/ Roger McDougal
    Name: Roger McDougal     Title: Senior Vice President